DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-20 are pending in the instant application. No claims have been added. No claims have been cancelled.  Claims 1, 4, 9, 11, 14 and 19 have been amended. The rejection of the claims is hereby made non-final.

Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. The examiner submits that the applied prior art reference Sharma et al discloses wherein a real time shared payment request is deliver to the account holder’s mobile device, and further wherein approval of the request is transmitted in the form of an identifier presenting the shared payment card account and a one time password.  The examiner submits that this information is received from the communication with the account holder device in order to perform a purchase transaction.  The Office Action has been updated to cite the aforementioned limitations as taught by the applied prior art.  The rejection of the pending claims is hereby maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharma (US 2018/0082283).

Regarding claim 1, the prior art discloses a system for providing guest access to a payment method, the system comprising: a database, wherein the database is configured to store payment method information, unique identifiers, and access numbers (see at least paragraph [0076]); and a control circuit, wherein the control circuit is communicatively coupled to an account holder device (see at least paragraph [0066] to Sharma), a guest device (see at least paragraph [0068]), and the database, the control circuit configured to: receive, from the account holder device, a request to create access to the payment method of a user for a guest(see at least paragraph [0073]); transmit, to the account holder device for presentation via a display device if the account holder device, verification information (see at least paragraph [0069]); receive, from the account holder device, a response to the verification information; verify, based on the verification information and the response to the verification, an identity of the account holder (see at least paragraph [0084]); receive, from the account holder device, an indication of the guest (see at least paragraph [0086]); generate, based on the indication of the guest and the payment method, a unique identifier, wherein the unique identifier is associated with the payment method (see at least paragraph [0096]); generate, for the unique identifier, an access number, wherein the access number is required for use of the payment method via the unique identifier (see at least paragraph [0096]); transmit, to the guest device, the unique identifier, without the access number (see at least paragraph [0067]),  wherein the guest device is associated with the guest; transmit, to the account holder device, the access number (see at least paragraph [0100]); receive, from a point-of-sale device, the unique identifier, the access number, and transaction information, wherein the transaction information is associated with a purchase (see at least paragraph [0109]) and wherein the access number is received by the point of sale device from the guest device, which receives the access number from the account holder device (see at least paragraph [0066] to Sharma et al “Authorization from the card owner is required in order for the user to make a payment using a particular shared card. Authorization involves the transmission of a real-time shared payment authorization request from the card association entity to the card owner. In the described embodiments, the shared payment request is delivered via the mobile network to the card owner's registered mobile phone device, however other embodiments may allow a card owner to authorize payments via Internet based communication (such as, for example, via email or an instant messaging program operating over a secure transmission protocol). Approval of the shared payment request by the card owner results in the of the corresponding shared card payment account for use by the user. Authorized access to the shared card payment account is granted to the user by the transmission, from the card association entity to the user's mobile device, of: an identifier representing the shared card payment account selected by the user in an encapsulated form, and a one-time password (OTP) security code, which permits a transaction to be performed with the shared card payment account.”);  verify the unique identifier and the access number (see at least paragraph [0042]);
determine, based on accessing the database, the payment method associated with the unique identifier; and transmit for payment, an indication of the payment method (see at least paragraph [0116]). 
	Although the applied prior art reference Sharma et al does not disclose wherein an access number is not transmitted to the guest device, solely a unique identifier, the examiner submits that the applied prior art reference discloses the transmission of a QR code or barcode to a secondary or guest device after authorization has been given by the user device (see at least paragraph [006] “Interaction between the user mobile device and the payment device is based on QR code identifiers in the described embodiments. The shared card payment application displays the QR code such that the payment device is able to read the code and obtain the information required to perform the payment transaction with the shared payment card account. The skilled addressee will appreciate that other identifiers may be used in alternative embodiments to encapsulate the shared payment account information, such as barcodes or other sequences of symbols and/or characters. It is noted that the concepts described herein in relation to performing controlled access to shared payment accounts are equally applicable to such alternative embodiments.”).  One of ordinary skill in the art would recognize that the implementation of transmission of solely an identifier in lieu of an identifier or access code could have been readily and easily implemented into the disclosure of the applied prior art without changing the scope of the invention as taught by the prior art, and as such, is an obvious variant of the disclosure, and would have been obvious to try, given the state of the invention at the time of filing.  
Regarding claim 2, the prior art discloses the system of claim 1, wherein the payment method is one or more of a credit card, a debit card, and a gift card (see at least paragraph [0095] “selected payment card”). Regarding claim 3, the prior art discloses the system of claim 1, wherein the point-of-sale device receives the unique identifier from one or more of an in-store transaction and an online transaction (see at least paragraph [0112]). Regarding claim 4, the prior art discloses the system of claim 1, wherein the control circuit is further configured to: receive, from the account holder device, restriction information, wherein the restriction information indicates restrictions on usage of the unique identifier (see at least paragraph [0092] “In the SCP system described herein, the user 101 is permitted to transact any amount that is less than or equal to the specified (capped) payment amount in the transaction information data”).. Regarding claim 5, the prior art discloses the system of claim 4, wherein the control circuit is further configured to: determine, based on the transaction information and the restriction information, that the unique identifier can be used for the purchase (see at least paragraph [0096] “If the payment is authorized by the card owner, the SCP server 113 also generates i) a payment account identifier representing the information needed to complete a transaction with the payment account for which the payment is authorized, and ii) a security code corresponding to the payment account identifier”). Regarding claim 6, the prior art discloses the system of claim 4, wherein the restrictions are based on one or more of a transaction amount, a temporality of a transaction, a location of a transaction, items included in a transaction, and an occurrence of use of the unique identifier (see at least paragraph [0092] “In the SCP system described herein, the user 101 is permitted to transact any amount that is less than or equal to the specified (capped) payment amount in the transaction information data”). Regarding claim 7, the prior art discloses the system of claim 1, wherein the verification information includes a challenge question and wherein the response to the verification information includes an answer to the challenge question (see at least paragraph [0069] “and a terminal 112 configured to accept security verification input that verifies the authorization of the user 101 to make a payment to the identified account” The examiner submits that asking a challenge question to verify a user’s identity was well known within the state of the art at the time of filing and such a form of user verification is implicit within the disclosure of Sharma). Regarding claim 8, the prior art discloses the system of claim 1, wherein the control circuit is further configured to: determine, based upon a type of the payment method, that the payment method is eligible for guest access (see at least paragraph [0027] “The registration request response may be generated by the issuing financial institution based on whether the first individual approves or rejects the registration of the candidate payment card with the second individual”). Regarding claim 9, the prior art discloses the system of claim 1, wherein the account holder device is one or more of a telephone, a smartphone, a computer, and an in-store device (see at least paragraph [0089] “mobile device”). Regarding claim 10, the prior art discloses the system of claim 1, wherein the payment method is a credit card, the indication of the payment method is a credit card number associated with the credit card, and wherein the control circuit transmit the indication of the payment method to a credit card provider to complete the purchase (see at least paragraph [0010] “the candidate payment card may include, at least, for example, the card number, an indication of the issuing financial institution, the card ICA value of the candidate payment card and so forth”). Claims 11-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	


	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687